 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-268-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   CHRISTIAN ROSALES,                                 TRIAL DATE: May 5, 2020
                                                        TIME: 8:30 a.m.
15                                Defendant.            COURT: Hon. Dale A. Drozd
16

17          This case is set for trial on May 5, 2020. On March 16, 2020, this Court issued General Order

18 611, which suspends all jury trials in the Eastern District of California scheduled to commence before

19 May 1, 2020. This General Order was entered to address public health concerns related to COVID-19.

20          Although the General Order addresses the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for trial on May 5, 2020.

26          2.      By this stipulation, defendant now moves to continue the trial until December 15, 2020,

27 and to exclude time between May 5, 2020, and December 15, 2020, under Local Code T4.

28          3.      The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               a)      The government has represented that the discovery associated with this case is

 2        voluminous. The charges result from a complicated and lengthy multi-agency wiretap

 3        investigation. The discovery includes no fewer than 100 investigative reports, thousands of

 4        hours of wiretap calls and data, many hundreds of hours of surveillance video, hundreds of

 5        pictures, well over 100 items of physical, and many gigabytes of data from forensic extractions

 6        of digital devices. All of this discovery has been either produced directly to counsel and/or made

 7        available for inspection and copying.

 8               b)      Counsel for defendant desires additional time to consult with his client, to

 9        continue to review the charges, to conduct further investigation and research, to continue to

10        review and copy discovery, to continue to evaluate resolution options, to prepare pretrial

11        motions, and to otherwise prepare for trial. Counsel believes that with additional time, this case

12        may be resolved without the need for a trial.

13               c)      Counsel for defendant believes that failure to grant the above-requested

14        continuance would deny him/her the reasonable time necessary for effective preparation, taking

15        into account the exercise of due diligence.

16               d)      The defendant is not in custody.

17               e)      The government does not object to the continuance.

18               f)      In addition to the public health concerns cited by General Order 611 and

19        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

20        this case because the trial in this case would involve a significant number of witnesses, many of

21        whom would need to travel to attend pretrial hearings and the trial in this case, and because

22        counsel and other relevant individuals have been encouraged to telework and minimize personal

23        contact to the greatest extent possible. It will be difficult to avoid personal contact should the

24        hearing proceed. Finally, on March 26, 2020, the Mayor of Fresno extended the City’s Shelter-

25        in-Place Ordinance through April 12, 2020, which urges all city residents to remain in place for

26        anything other than “essential” business.

27               g)      Based on the above-stated findings, the ends of justice served by continuing the

28        case as requested outweigh the interest of the public and the defendant in a trial within the

     STIPULATION REGARDING EXCLUDABLE TIME                3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          original date prescribed by the Speedy Trial Act.

 2                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of May 5, 2020 to December 15,

 4          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
10 must commence.

11          IT IS SO STIPULATED.

12   Dated: March 27, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
13

14                                                            /s/ JEFFREY A. SPIVAK
                                                              JEFFREY A. SPIVAK
15                                                            Assistant United States Attorney
16

17   Dated: March 27, 2020                                    /s/ Nicco Capozzi
                                                              Nicco Capozzi
18
                                                              Counsel for Defendant
19                                                            Christian Rosales
                                                              (approved by email 3/27/2020)
20
21 /////

22 /////

23 /////

24 /////

25 /////

26 /////
27 /////

28 /////

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                                  ORDER

 2         Pursuant to the stipulation of the parties, the Trial Date in this matter is continued from May 5,

 3 2020 at 8:30 am to December 15, 2020 at 8:30 am. in Courtroom No. 4. The time period of May 5,

 4 2020 to December 15, 2020, inclusive, is excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 5 Code T4]

 6 IT IS SO ORDERED.

 7
        Dated:   March 27, 2020
 8                                                    UNITED STATES DISTRICT JUDGE

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             5
30    PERIODS UNDER SPEEDY TRIAL ACT
